Citation Nr: 1758170	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-31 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD) as due to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that the Veteran initially requested a Travel Board hearing; however, in an August 2014 letter, he withdrew his hearing request.  Therefore, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The probative medical evidence shows that the Veteran has a current diagnosis of coronary artery disease, a form of ischemic heart disease.

2.  The Veteran had active duty service in the Republic of Vietnam during the qualifying time period in which he may be presumed to have been exposed to certain herbicide agents, and such exposure is conceded. 

3.  The Veteran's current CAD is presumed to be related to his exposure to certain herbicide agents while serving in Republic of Vietnam.





CONCLUSION OF LAW

The criteria for presumptive service connection for ischemic heart disease are met.  38 U.S.C. §§ 1110, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In light of the favorable action taken herein, the Board finds that further discussion of the Veterans Claims Assistance Act of 2000 (VCAA) is not required at this time.

Analysis

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection may be established on a presumptive basis for certain disabilities arising from exposure to herbicide agents.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to specified herbicide agents, unless there is affirmative evidence to establish that the veteran was not so exposed during that service.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 (1994).  The diseases which are presumed to result from exposure to herbicide agents include IHD, which includes acute, subacute, and old myocardial infarction and cardiovascular disease including CAD.  38 C.F.R. § 3.309(e); see 75 Fed. Reg. 53,202 (2010).

In determining whether service connection is warranted for a disability, VA determines whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As noted above, the Veteran's service in Vietnam is conceded.  Specifically, his DD-214 shows that he had in-country service for one year in Vietnam during the Vietnam era.  As such, his exposure to herbicide agents is conceded. 

As to the evidence of a current disability, the Veteran submitted a January 2011 Disability Benefits Questionnaire (DBQ) authored by Dr. B.R.S. who is a practicing Cardiovascular Disease doctor (cardiologist) and the Veteran's treating physician at the New Mexico Heart Institute.  The physician indicated the Veteran had a diagnosis of CAD since October 2010.  Additional treatment notes from the New Mexico Heart institute dated January 2011 indicate "CAD possible small vessel or endocardial dysfunction."

The Board acknowledges other medical evidence of record that suggests that the Veteran does not have a heart disease for which presumptive service connection is warranted.  Hospital records from St. Vincent Hospital in Santa Fe, New Mexico dated June 1980 indicate that the Veteran complained of chest pain, but x-rays showed normal heart and lungs, and the physician indicated that he doubted the Veteran "had a coronary."  

Additional treatment notes from the New Mexico Heart Institute dated January 2009 to October 2009 reveal various diagnoses, to include chest pain, unspecified, atrial fibrillation, abnormal ECG, and Carotid Artery Stenosis (diagnosed in November 2005).  The records note that chest pain was improving with medication, but had recurrent atrial fibrillation.  Lastly, during the Veteran's March 2015 Diabetes Mellitus VA examination, the examiner noted that the Veteran was "not known to have ischemic heart disease" or hypertension.  However, the Board specifically notes that the Veteran's active medication list from the Santa Fe COBC shows that he was constantly taking Metoprolol Tartrate for his heart and blood pressure, which contradicts the VA examiner's statement, making that opinion less-informed. 

In July 2016 and November 2017, the Veteran's representative argued that the RO improperly reached a medical conclusion when they stated that Dr. B.R.S.'s January 2011 diagnosis of CAD was not supported by the record.  The Board agrees with the representative's argument.  Notably, the records the RO indicated do not show a current heart disability were ongoing treatment notes by the same Dr. B.R.S. at the New Mexico Heart Institute.  Moreover, all notations of unspecified diagnosis were prior to the January 2011 DBQ.  Considering that Dr. B.R.S. practices in the field of cardiology, the Board finds no reason to question his medical expertise and diagnosis of CAD for the Veteran.  Accordingly, the Board assigns a high probative value for the Veteran's treating physician's diagnosis, especially because there is no evidence to the contrary by any other medical source.  Accordingly, the Board finds that the Veteran has a current diagnosis of CAD.  

Based on the foregoing, the Board finds that service connection for a heart disability on a presumptive basis is warranted.  The Veteran's military records reflect that he had active duty service in the Republic of Vietnam from April 1966 to April 1968, which falls within the aforementioned regulatory period for presumptive exposure to herbicide agents as noted above, and he has a current heart disability that is presumed to result from exposure to herbicide agents.  

Because the Board is granting the Veteran's claim for service connection for a heart disability on a presumptive theory of entitlement under 3.303(b) (continuous post-service symptoms), there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).



ORDER

Entitlement to service connection for ischemic heart disease, to include CAD, due to exposure to herbicide agents, is granted.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


